Name: 2001/636/EC: Commission Decision of 6 August 2001 fixing the financial allocations to the Member States of the remaining balance for the 2000/01 marketing year, in respect of a number of hectares, for the purposes of restructuring and converting vineyards under Council Regulation (EC) No 1493/1999 (notified under document number C(2001) 2475)
 Type: Decision_ENTSCHEID
 Subject Matter: cultivation of agricultural land;  agricultural structures and production;  cooperation policy;  agricultural policy
 Date Published: 2001-08-17

 Avis juridique important|32001D06362001/636/EC: Commission Decision of 6 August 2001 fixing the financial allocations to the Member States of the remaining balance for the 2000/01 marketing year, in respect of a number of hectares, for the purposes of restructuring and converting vineyards under Council Regulation (EC) No 1493/1999 (notified under document number C(2001) 2475) Official Journal L 221 , 17/08/2001 P. 0060 - 0062Commission Decisionof 6 August 2001fixing the financial allocations to the Member States of the remaining balance for the 2000/01 marketing year, in respect of a number of hectares, for the purposes of restructuring and converting vineyards under Council Regulation (EC) No 1493/1999(notified under document number C(2001) 2475)(2001/636/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 14 thereof,Whereas:(1) The rules for the restructuring and conversion of vineyards are laid down in Regulation (EC) No 1493/1999 and Commission Regulation (EC) No 1227/2000 of 31 May 2000 laying down detailed rules for the application of Council Regulation (EC) No 1493/1999 on the common organisation of the market in wine(3), as last amended by Regulation (EC) No 1253/2001(4), in particular on production potential.(2) The detailed rules on financial planning and participation in financing the restructuring and conversion scheme laid down in Regulation (EC) No 1227/2000 stipulate that the references to a given financial year refer to the payments actually made by the Member States between 16 October and the following 15 October.(3) In accordance with Article 14(1) of Regulation (EC) No 1493/1999, the Commission makes initial allocations to Member States each year on the basis of objective criteria, taking account of particular situations and needs and the efforts to be undertaken in the light of the scheme's objective.(4) The Commission fixed the indicative financial allocations for the 2000/01 marketing year in Decision 2000/503/EC(5).(5) In accordance with Article 14(2) of Regulation (EC) No 1493/1999, initial allocations must be adapted in view of real expenditure and on the basis of revised expenditure forecasts notified by the Member States, taking into account the objective of the scheme and subject to the funds available.(6) Under Article 17(8)(a) and (b) of Regulation (EC) No 1227/2000, Member States that have incurred expenditure of less than 75 % of the initial allocation may submit a request for subsequent financing in the financial year 2001. This request is accepted to the extent that the total expenditure in the current financial year does not exceed 75 % of the initial allocation to the Member State concerned.(7) Under Article 17(8)(c) and (d) of Regulation (EC) No 1227/2000, Member States that have incurred expenditure exceeding 75 % but less than 100 % of the initial allocation may submit a request for subsequent financing in the financial year 2001. This request is accepted to the extent that the total expenditure in the current financial year does not exceed the initial allocation to the Member State concerned.(8) Under Article 17(8)(e) of Regulation (EC) No 1227/2000, the requests submitted by the Member States pursuant to Article 16(1)(b) are accepted on a pro rata basis, using the amount available after deducting the sum of the amounts accepted under Article 17(8)(b) and (d),HAS ADOPTED THIS DECISION:Article 1The financial allocations to the Member States of the remaining balance for the 2000/01 marketing year, in respect of a number of hectares, for the restructuring and conversion of vineyards under Regulation (EC) No 1493/1999, for the period 1 July 2001 to 15 October 2001 in the financial year 2001, are set out in the Annex hereto.Article 2This Decision is addressed to the Member States.Done at Brussels, 6 August 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 143, 16.6.2000, p. 1.(4) OJ L 173, 27.6.2001, p. 31.(5) OJ L 201, 9.8.2000, p. 4.ANNEXFinancial allocations to the Member States of the remaining balance for the 2000/01 marketing year, in respect of a number of hectares, for the restructuring and conversion of vineyards under Regulation (EC) No 1493/1999, for the period 1 July 2001 to 15 October 2001 of the financial year 2001>TABLE>